784 N.W.2d 204 (2010)
In re CW, BW, and DW, Minors.
CW, BW, and DW, Appellees, and
Valeriu Martin and Karen Martin, Petitioners-Appellants,
v.
Department of Human Services, Respondent-Appellee.
Docket No. 140841. COA No. 292866.
Supreme Court of Michigan.
July 16, 2010.

Order
By order of May 12, 2010, respondent Department of Human Services was directed to answer the application for leave to appeal the February 16, 2010 judgment of the Court of Appeals. On order of the Court, the motions for extension of time to answer and for leave to file brief amicus curiae are GRANTED. The answer having been received, as well as a statement from the children's lawyer-guardian ad litem, the application for leave to appeal is again considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.